EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Fagin on November 30, 2021.

The application has been amended as follows:
In the Claims 
1. A pressure balanced well flow control system, comprising: a pressure balanced variable orifice flow control having a controlled flow inlet in fluid communication with a subterranean well and a balance pressure inlet in fluid communication with an outlet end of a fluid pressure isolator; and wherein an inlet end of the fluid pressure isolator is in fluid communication with the subterranean well, the fluid pressure isolator comprising a piston disposed in a cylinder 

2. Claim 2 is canceled.

3. The system of claim 1 wherein the cylinder comprises a connector to couple the cylinder directly to a wellhead, whereby pressure in the subterranean well is communicated to the fluid pressure isolator without using an exposed hydraulic line or an exposed hydraulic hose..

4. The system of claim 1 wherein the cylinder is coupled to a choke manifold.

5. The system of claim 1 wherein the piston comprises a seal on an outlet end side thereof arranged to close the outlet end of the fluid pressure isolator only when the piston is urged against an outlet end of the cylinder.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant is claiming a pressure balanced well flow control system that has a pressure balanced variable orifice flow control having a controlled flow inlet in fluid communication with a subterranean well and a balance pressure inlet in fluid communication with an outlet end of a fluid pressure isolator. An inlet end of the fluid pressure isolator is in fluid communication with the subterranean well. The novel feature is the fluid pressure isolator comprising a piston disposed in a cylinder for communicating pressure in the subterranean well to the balance pressure inlet such that a pressure at the pressure balance inlet is at all times equal to the pressure in the subterranean well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676